Citation Nr: 1638712	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  10-15 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder manifested by memory loss, based upon substitution of the appellant as the claimant.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include cognitive disorder and depression, to include as secondary to service-connected viral infection with pericarditis and myocarditis, based upon substitution of the appellant as the claimant. 

3.  Entitlement to service connection for the cause of the Veteran's death.  

4.  Entitlement to a disability rating in excess of 30 percent for service-connected viral infection with pericarditis and myocarditis, based upon substitution of the appellant as the claimant.
REPRESENTATION

Appellant represented by:	J. Bryan Jones, III, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1960 to October 1963.  He died in January 2014.  The appellant is the surviving spouse of the Veteran.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, an October 2010 rating decision of the VA RO in New Orleans, Louisiana, and an April 2014 rating decision of the VA RO in Milwaukee, Wisconsin.  Jurisdiction currently resides at the RO in New Orleans.    

At the time of the Veteran's death, he had initiated an appeal to the June 2009 rating decision that denied his claims of entitlement to service connection for depression and entitlement to an increased disability rating for viral infection with pericarditis and myocarditis as well as the October 2010 rating decision that denied entitlement to service connection for poor memory with filings of notice of disagreements in August 2009 and February 2011, respectively.  Following the Veteran's death, in January 2014, the appellant filed a claim based upon her status as the Veteran's surviving spouse requesting to continue the Veteran's service connection and increased rating claims.  The law provides that, upon the death of a claimant, a person who would be eligible to receive accrued benefits due to the claimant may be substituted as the claimant for the purposes of processing the claim to completion.  See 38 U.S.C.A. § 5121A (West 2014).  In this case, the appellant's claim to continue the Veteran's service connection claims was accepted by the RO as a request for substitution as the claimant in the claims pending at the time of the Veteran's death and the appellant's request for substitution was granted.  See RO decision dated September 2015.  The service connection and increased rating claims have been certified to the Board for adjudication based upon substitution of the appellant as the claimant.  

On the appellant's substantive appeal dated October 2015 for her cause of death claim, she requested a hearing before a Veterans Law Judge.  However, she cancelled her hearing request in January 2016.  Accordingly, her request for a hearing is considered to be withdrawn and her claims will be reviewed based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2015).

The Board notes that the Veteran filed a claim to reopen his previously denied claim of entitlement to service connection for poor memory and also filed a claim of entitlement to service connection for depression.  However, the Court of Appeals for Veterans Claims (Court) has held that when a Veteran, who is a lay person, is not competent to diagnose his specific psychiatric disability.  Therefore, VA must consider the Veteran's psychiatric symptoms regardless of the label attached to them to warrant service connection.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As will be discussed below, the Board finds that new and material evidence has been received sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for poor memory.  Accordingly, the Board has characterized the reopened issue as entitlement to service connection for an acquired psychiatric disorder, to include depression and cognitive disorder in light of the Court's holding in Clemons.

Additionally, in March 2016, the Veteran filed a timely notice of disagreement (NOD) regarding the RO's September 2015 rating decision which denied entitlement to accrued benefits for special monthly compensation based on aid and attendance/housebound status.  In a March 2016 letter, the RO acknowledged receipt of written disagreement.  As the RO has acknowledged receipt of the NOD and the record indicates that additional action is pending, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999) (where an NOD had not been recognized).  A remand of the issue is not warranted in this case.  

The Board notes that evidence has been associated with the Veteran's claims folder included with a waiver of RO consideration. 

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed August 1985 rating decision, the RO denied the Veteran's claim of entitlement to service connection for poor memory; in an unappealed October 2000 rating decision, the RO declined to reopen the Veteran's previously denied claim of entitlement to service connection for poor memory. 
2.  The evidence received since the October 2000 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for poor memory.

3.  The Veteran was service-connected for viral infection with pericarditis and myocarditis at the time of his death. 

4.  The Veteran's cause of death was pneumonia. 

5.  The Veteran's service-connected viral infection with pericarditis and myocarditis was not a principal or contributory cause of the Veteran's death.

6.  The Veteran's service-connected viral infection with pericarditis and myocarditis was manifested by workload of greater than 3 METs but not greater than 5 METs that resulted in angina and dyspnea; the viral infection with pericarditis and myocarditis was not manifested by chronic congestive heart failure or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.


CONCLUSIONS OF LAW

1.  The October 2000 rating decision denying the reopening of the claim for service connection for poor memory is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  Since the October 2000 rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for poor memory; therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for cause of death have not been met. 
38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.312 (2015).

4.  The criteria for a 60 percent disability rating, and no more for viral infection with pericarditis and myocarditis have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7002 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks entitlement to service connection for poor memory and the cause of the Veteran's death as well as entitlement to an increased disability rating for viral infection with pericarditis and myocarditis.  Implicit in her poor memory claim is the contention that new and material evidence which is sufficient to reopen the previously-denied claim has been received.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In January 2009 and June 2010 letters, prior to the initial adjudication of the appellant's claims, VA satisfied this duty.  

The Board notes that the appellant's claim for cause of the Veteran's death was filed with a VA Form 21-534EZ.  As such, VCAA notice for the appellant's cause of death claim is not necessary.  See M21-1, Section III.i.3.A.2.g. 

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In the instant case, the Board finds reasonable efforts have been made to assist the appellant in obtaining evidence necessary to substantiate her claims and there is no reasonable possibility that further assistance would aid in substantiating these claims.  The evidence of record includes the appellant's and Veteran's statements, the Veteran's service treatment records, as well as VA and private treatment records.  

Additionally, the Veteran was afforded a VA examination for his viral infection with pericarditis and myocarditis in February 2009.  An opinion was also obtained regarding the appellant's cause of death claim in March 2014.  The VA examination report reflects that the examiner interviewed and examined the Veteran, and the examination and opinion reports reflect that the examiners reviewed the Veteran's past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, the examination report pertaining to the Veteran's viral infection with pericarditis and myocarditis contains sufficient information to rate the disability under the appropriate diagnostic criteria.  The Board concludes that the VA examination report and VA opinion report are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The appellant has been accorded the opportunity to present evidence and argument in support of her claims. 

Accordingly, the Board will proceed to a decision as to the issues of entitlement to service connection for poor memory and cause of the Veteran's death as well as entitlement to an increased disability rating for viral infection with pericarditis and myocarditis.  

Service connection for poor memory 

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1103 (2015).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened.  Second, once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that once new and material evidence has been presented as to an unestablished fact from a previously denied claim for service connection, the claimant will be entitled to the full benefits of the Secretary's duty to assist, including a medical nexus examination, if one is warranted; it does not require new and material evidence as to each previously unproven element of a claim.

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The RO initially denied service connection for poor memory in an August 1985 rating decision because there was no evidence that there were chronic residuals of this disability that were linked to service.  Notice of the decision was provided to the Veteran in a September 1985 letter; the Veteran did not appeal the August 1985 rating decision and new and material evidence was not received within one year.  The decision therefore became final.  Additionally, in June 2000, the Veteran filed a claim to reopen the previously denied claim of service connection for poor memory.  This claim was denied in an October 2000 rating decision as there was no new and material evidence of a link between a disability manifested by poor memory and service.  Notice of the decision was provided to the Veteran in a letter dated the same month; the Veteran did not appeal the October 2000 rating decision and new and material evidence was not received within one year.  The decision therefore became final.  

The appellant's current claim is based upon the same factual basis as the claim for entitlement to service connection which was denied most recently in the 2000 rating decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).

At the time of the prior final rating decision in October 2000, the record included the Veteran's service treatment records as well as postservice VA and private treatment records which were absent complaints of or treatment for memory loss or a diagnosed disorder manifested by such.

As the October 2000 decision is final, new and material evidence is therefore required to reopen the claim.  Specifically, in order to reopen, the evidence must show that the Veteran has a disability manifested by poor memory that was related to his service.  

In reviewing the evidence added to the claims folder since the October 2000 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the appellant's claim.  Specifically, the medical evidence of record associated with the claims folder after the October 2000 rating decision documents a diagnosis of dementia, not otherwise specified (NOS) and cognitive disorder, NOS.  See, e.g., a VA examination report dated March 2010.     

The Board finds that, assuming its credibility, the newly submitted evidence is material.  In particular, the evidence now includes a diagnosis of a disability manifested by poor memory, specifically dementia and cognitive disorder.  The record also now indicates evidence of a nexus, as the Veteran stated that his current acquired psychiatric disorder is related to his service-connected viral infection with pericarditis and myocarditis.  See, e.g., the Veteran's claim for VA benefits dated January 2009.  These elements of current disability and nexus were missing at the time of the last final denial.  As the previously missing elements of service connection are now of record, the Board finds that the evidence is new and material sufficient to reopen the claim.  

VA's statutory duty to assist the appellant in the development of her claim attaches at this juncture.  For the reasons explained in the remand section below, the Board finds that additional development is necessary before a decision on the merits of the reopened claim may be rendered.  

In addition, the standard of review changes at this point.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  In evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and, therefore, the probative value of proferred evidence in the context of the record as a whole.  The Justus presumption of credibility no longer attaches.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Although the evidence discussed above is adequate for the limited purpose of reopening the claim, this does not necessarily make it sufficient to allow the grant of the benefit sought.  See generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is evidence that would contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant the claim].  

The Board finds that additional evidentiary development is required.  This will be discussed in the remand section which follows.

Service connection for cause of death

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a 
 careful analysis has been made of all the facts and circumstances surrounding the death of the veteran.  38 C.F.R. §  3.312(a).

A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  38 C.F.R. §  3.312(c).  A contributory cause of death is inherently one not related to the principal cause.  38 C.F.R. § 3.312(c)(1).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  Id.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. §  3.312(c)(3). 

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Service connection may be granted for a disability resulting from disease or injury incurred 
in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. § 3.303(d). 

As discussed above, establishing service connection generally requires (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
Before deciding a claim, the Board is required to evaluate all relevant evidence of the record on appeal, including lay and medical evidence.  See 38 U.S.C.A. § 7104 (a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Lay evidence may be competent and sufficient to establish a claim for service connection.  Specifically, lay evidence may be sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (holding that a veteran is competent to report on that of which he or she has personal knowledge). 

The Board must then determine whether the evidence is credible or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In evaluating credibility, the Board may consider, among other things, interest, bias, and internal inconsistency.  Caluza v. Brown, 7 Vet. App. 498 (1995).  After determining the competency and credibility of the relevant evidence, the Board must then weigh its probative value. 

The Veteran's death certificate shows that his cause of death was pneumonia.  At the time of his death in January 2014, the Veteran was service-connected for viral infection with pericarditis and myocarditis, rated at 30 percent disabling.  The appellant contends that this disability substantially and materially contributed to the Veteran's death. 

The Veteran's service treatment records reflect that he was hospitalized from 2 to 3 weeks in October 1963 for a viral infection.  At that time, he was diagnosed with pericarditis and probable myocarditis.  Mental dullness noted at admission disappeared at that time the Veteran's fever broke.  During the period of hospitalization, it was noted that the Veteran had an abnormal EKG.  The remainder of his service treatment records were absent complaints of or treatment for a viral infection with pericarditis and myocarditis.  Notably, his August 1963 separation examination report documented a normal heart examination.  Postservice treatment records were absent documentation of pericarditis or myocarditis.  Indeed, VA heart examinations dated September 2000 and February 2009 specifically noted the absence of such.  Moreover, the only postservice cardiac disabilities noted were coronary artery disease, hypertension, and high lipid disorder.  See, e.g., a VA treatment record dated October 2010.  

The RO obtained a VA medical opinion in March 2014 to assist in determining the appellant's claim.  After review of the claims folder and consideration of the Veteran's medical history, the VA examiner noted the Veteran's treatment in 1963 and diagnoses of viral pericarditis with probable myocarditis due to changes seen on EKG.  She further reported that the Veteran apparently had no further cardiac sequelae for several decades.  She noted that if myocarditis and pericarditis have significant clinical sequelae, they will appear immediately.  She then noted that the Veteran appeared to first evidence coronary artery disease in the early 2000s, and his echocardiograms starting in 2000 were normal with ejection fraction of 58 percent with good left ventricular function.  This effectively ruled out any significant sequelae of myocarditis, which should show global hypokinesis or similar findings soon after the initial viral illness on echocardiogram.  The examiner then noted that ischemic changes first appearing in 2003 were consistent with coronary artery disease, not myocarditis.  In light of the foregoing, the examiner opined that as the Veteran's viral infection with pericarditis and myocarditis was not proven by biopsy or autopsy and never appeared clinically in the form of significant residuals, it is less likely as not that this condition played any role at all in producing or materially contributing to the Veteran's death (pneumonia).  Additionally, the examiner opined that there is no evidence that the viral infection with pericarditis and myocarditis lent assistance, or aided in the production of death, nor did they combine with any other disability to cause death.  

The Board finds that the VA examiner considered all theories of causation in reaching her conclusion that the Veteran's service-connected disability did not cause his death.  See, e.g., El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  The Board finds that this opinion is adequate because it was based on accurate facts, and included a review of the Veteran's medical records and a supporting rationale.  The Board thus accords this medical opinion great probative weight.  The Board further finds that the weight of the evidence, lay and medical, to include the March 2014 VA medical opinion, as well as the Veteran's service and post-service medical records, demonstrates that the Veteran's death was not directly or proximately related to his service-connected disability.  The Veteran's cause of death was listed as pneumonia on his death certificate.  The evidence shows that, in many years leading to the Veteran's death, the Veteran was not treated for or diagnosed with pericarditis or myocarditis.  On the contrary, these conditions were found to be absent on postservice examination.  Thus, the evidence does not show that the Veteran's viral infection with pericarditis and myocarditis caused or contributed toward his death. 

The Board acknowledges the appellant's argument regarding the alleged relationship between the Veteran's service-connected disability and his death as well as the appellant's attorney's argument in his August 2016 statement that the Veteran's cardiopulmonary arrest caused by his pneumonia was due to his "heart disease," appearing to refer to the Veteran's service-connected viral infection with pericarditis and myocarditis.  To the extent that the appellant and her attorney seek to etiologically relate the Veteran's service-connected viral infection with pericarditis and myocarditis to his death, the Board finds that the appellant and her attorney, as lay people, do not have the requisite medical knowledge, training, or experience to render a competent medical opinion regarding the Veteran's cause of death.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Although the appellant and her attorney are competent to testify as to their observations, whether the Veteran's service-connected disability primarily caused or contributed to his death is a complex medical etiological question involving internal and unseen system processes unobservable by the appellant and her attorney.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  The Board finds the medical evidence is more probative in this regard.  See Davidson, 581 F.3d at 1316.

Based on the evidence discussed above, the Board finds that the weight of the probative and competent evidence does not show that the Veteran's service-connected disability caused or contributed substantially or materially to his death. Accordingly, the preponderance of the evidence is against the appellant's claim, and service connection for the cause of the Veteran's death must be denied. 

Higher evaluation for viral infection with pericarditis and myocarditis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2015).

The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran is currently assigned a 30 percent disability rating for viral infection with pericarditis and myocarditis pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7002.  

A 30 percent rating is warranted for a workload of greater than 5 METs but not greater than 7 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 4.104, Diagnostic Code 7002.

A 60 percent rating is warranted for more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  

A 100 percent rating is warranted for chronic congestive heart failure, or; a workload of 3 METs or less that results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

The Veteran underwent a VA examination in February 2009.  The VA examiner noted the Veteran's report of chest pain with left sided arm numbness and that he had a coronary stent inserted in December 2008.  Upon examination, the examiner reported an estimated METs level of 3-5.  The examiner further noted that a stress test for METS was not suggested at that time due to the Veteran's fairly recent coronary stent procedure.  The examiner also noted an ejection fraction greater than 50 percent as well as no history of congestive heart disease.  He documented no history of syncope, fatigue, or dizziness as well as weekly angina and dyspnea on moderate exertion.  He diagnosed the Veteran with coronary artery disease.  

The Board notes that there are no medical findings contrary to those of the VA examination report during the period under consideration.

In reviewing all the evidence of record, the Board finds that a 60 percent evaluation is appropriate for the entire period on appeal.  In this regard, the Board notes the VA examiner's finding of 3-5 estimated METs level resulting in weekly angina and dyspnea on moderate exertion.  As discussed above, a 60 percent disability rating is warranted under Diagnostic Code 7002 when the evidence demonstrates a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope.  The Board notes that the VA examiner did not report that these symptoms were attributable to the Veteran's service-connected viral infection with pericarditis and myocarditis and rather diagnosed the Veteran with coronary artery disease which the Veteran is not service-connected.  However, the examiner did not specifically state that these symptoms were attributable to the coronary artery disease.  Moreover, the medical evidence in the instant case does not otherwise clearly differentiate between the symptomatology associated with the Veteran's service-connected viral infection with pericarditis and myocarditis and his nonservice-connected coronary artery disease with regard to the METs finding.  As such, for the purposes of this decision, the Board will attribute the METs finding in the VA examination report to the Veteran's viral infection with pericarditis and myocarditis.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Therefore, in resolving the benefit of the doubt in the appellant's favor, the Board finds that a 60 percent disability rating is warranted for the Veteran's viral infection with pericarditis and myocarditis.  

The Board further finds that a higher 100 percent disability rating is not warranted for the Veteran's viral infection with pericarditis and myocarditis.  In this regard, there is no documentation that the Veteran's viral infection with pericarditis and myocarditis was manifested by chronic congestive heart failure or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent which is required for a higher 100 percent disability rating.

The Board acknowledges the appellant's and Veteran's lay assertions in support of the claim on appeal.  The appellant and Veteran are competent to report his symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the appellant and Veteran provided no written statements or reports from a private or VA clinician that suggest his service-connected viral infection with pericarditis and myocarditis manifested in chronic congestive heart failure or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  The Veteran's report that he experienced chest pain and left arm numbness is credible.  However, the assigned 60 percent evaluation specifically contemplates dyspnea, fatigue, angina and hypertrophy.   Therefore, his statements cannot serve as the basis for a higher rating than that which is assigned.

Accordingly, the Board finds that a 60 percent disability rating is warranted for the Veteran's viral infection with pericarditis and myocarditis during the period under consideration.  See Hart, supra.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The criteria here amply account for the appellant's and Veteran's complaints of symptoms associated with the Veteran's viral infection with pericarditis and myocarditis which include chest pain.  These are the types of manifestations considered under the assigned 60 percent disability rating under Diagnostic Code 7002.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, the evidence does not indicate that such a situation exists in this case, nor have the appellant or Veteran contended such.  Accordingly, there is no need for further discussion of extraschedular entitlement.

In awarding the appellant's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Board observes that the Veteran was not employed during the pendency of the increased rating claim.  See the February 2009 VA examination report.  However, the Veteran did not contend, and the appellant does not currently contend nor does the evidence otherwise indicate that the Veteran's viral infection with pericarditis and myocarditis precluded the Veteran from obtaining substantial and gainful employment.  Therefore, the Board concludes that referral of the issue of TDIU for adjudication based on the Court's holding in Rice is not for application.

ORDER

New and material evidence having been received, the claim of entitlement to service connection for poor memory based upon substitution of the appellant as the claimant is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for the cause of the Veteran's death is denied.  

Entitlement to a 60 disability rating for service-connected viral infection with pericarditis and myocarditis, based upon substitution of the appellant as the claimant is granted, subject to controlling regulations applicable to the payment of monetary benefits..

REMAND

The appellant contends that the Veteran had an acquired psychiatric disorder, to include depression, dementia, and cognitive disorder which was related to his service.  Alternatively, the appellant contends that the Veteran had an acquired psychiatric disorder that was secondary to his service-connected viral infection with pericarditis and myocarditis.  

The medical evidence of record documents diagnoses of dementia and cognitive disorder.  See, e.g., a VA examination report dated May 2010.  Further, the Veteran reported depression in statements of record.  See, e.g., the Veteran's claim for VA benefits dated January 2009.  The Board observes that the Veteran's service treatment records are absent complaints of or treatment for an acquired psychiatric disorder.  However, there is no medical opinion of record as to whether the Veteran's diagnosed dementia or cognitive disorder or his reported depression was caused or aggravated by his service-connected viral infection with pericarditis and myocarditis.  In light of the foregoing, the Board finds that a VA medical opinion should be obtained as to whether the Veteran's acquired psychiatric disorder was related to his viral infection with pericarditis and myocarditis.  See 38 C.F.R. § 3.159(c)(4) (2015) (holding a medical opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Accordingly, the case is REMANDED for the following action:

1. Refer the Veteran's claims folder to an appropriate VA medical professional for an opinion as to the etiology of his diagnosed acquired psychiatric disorder.  The claims file, including a copy of this REMAND, must be made available to the examiner for review.

Based on the review of the claims folder, the examiner should respond to the following:

a. Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran had an acquired psychiatric disorder, to include dementia, cognitive disorder, and/or depression that was caused by his service-connected viral infection with pericarditis and myocarditis.

b. Whether it is at least as likely as not (i.e., a  probability of 50 percent or greater) that the Veteran's acquired psychiatric disorder was aggravated (i.e., chronically worsened beyond the normal progression of the disability) by his service-connected viral infection with pericarditis and myocarditis.  If the examiner finds that the acquired psychiatric disorder was aggravated by the service-connected viral infection with pericarditis and myocarditis, then he/she should quantify the degree of aggravation, if possible.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2. After completing any further development deemed necessary, readjudicate the claim.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and the attorney should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


